                Case:21-00524-jwb      Doc #:16 Filed: 03/29/2021         Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MICHIGAN

In re:                                 )                      Chapter 7
                                       )
LARRY ALLEN CLUCHEY,                   )                      Case No. 21-00524-jwb
                                       )
                  Debtor.              )                      Hon. James W. Boyd
_______________________________________)

                  NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

          PLEASE TAKE NOTICE that Tyson A. Crist and John C. Cannizzaro of the law firm

Ice Miller LLP hereby appear as counsel for creditor Worthington Energy Innovations, LLC,

pursuant to Rules 2002 and 9010 of the Federal Rules of Bankruptcy Procedure and LBR

9010-2, and request that all notices given or required to be given and all papers served or

required to be served in the above-captioned case be given to and served upon the following:

         Tyson A. Crist                                   John C. Cannizzaro
         ICE MILLER LLP                                   ICE MILLER LLP
         250 West Street, Suite 700                       250 West Street, Suite 700
         Columbus, OH 43215                               Columbus, OH 43215
         Telephone: (614) 462-2243                        Telephone: (614) 462-1070
         Email: tyson.crist@icemiller.com                 Email: john.cannizzaro@icemiller.com

          PLEASE TAKE FURTHER NOTICE that the foregoing request includes that Tyson

A. Crist and John C. Cannizzaro be added to the master mailing list and the CM/ECF electronic

notice list for the above-reference case.

          PLEASE TAKE FURTHER NOTICE that neither this notice of appearance nor any

subsequent appearance, pleading, claim or suit is intended or shall be deemed to waive

Worthington Energy Innovations, LLC’s (i) right to have final orders in non-core matters entered

only after de novo review by a higher court; (ii) right to trial by jury in any proceeding so triable;

(iii) right to have the reference withdrawn in any matter subject to mandatory or discretionary

withdrawal; or (iv) other rights, claims, actions, defenses, setoffs, or recoupments to which
            Case:21-00524-jwb       Doc #:16 Filed: 03/29/2021       Page 2 of 3




Worthington Energy Innovations, LLC is or may be entitled under agreements, in law, or in

equity, all of which rights, claims, actions, defenses, setoffs, and recoupments are expressly

reserved.

                                           Respectfully submitted,

                                           /s/ John C. Cannizzaro
                                           John C. Cannizzaro
                                           ICE MILLER LLP
                                           250 West Street, Suite 700
                                           Columbus, OH 43215
                                           Telephone: (614) 462-1070
                                           Email: John.Cannizzaro@icemiller.com

                                           Counsel for Worthington Energy Innovations, LLC




                                              2
             Case:21-00524-jwb         Doc #:16 Filed: 03/29/2021       Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 29, 2021, I filed the foregoing Notice of Appearance and

Request for Notice with the Clerk of the Court using the ECF system, which will send

notification of such filing to all ECF participants.

                                               /s/ John C. Cannizzaro
                                               John C. Cannizzaro




                                                  3
